Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 1 of ptt 2Ucoy
MLE -
ACKSONVILLE BO
United States Bankruptey Court for the: EY IA
MIDDLE District of FLORIDA

  

UE eel oenet io am ost aes) morale

gig N28 P ¥ Ol

  

Case number (if known): Chapter you are filing under:
a Chapter 7 a
QO) Chapter 11 ce ee PE COURT
1 Chapter 12 oe Sete DISTRICT
‘st & Check if this is a
QO) Chapter 13 OF FI ORDA Qj n

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 427

The bankruptcy forms use you and Debtor 1 ta refer to a debtor filing alone. A married couple may file a bankruptcy case together—oalled a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor Tt and
Oebtor 2 ta distinguish between them. in joint cases, one of the spouses must report information as Debfor f and the other as Debtor 2. The
Same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if Known). Answer every question.

EEREAE tecntity Yourself

4. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that ison your Joyce
government-issued picture

 

 

identification (for example, First name First name

your drivers license or

passport). Middle name Middle name
Worth

Bring your picture
identification to your meeting —- Last name Last name
with the trustee.

 

 

 

 

 

 

 

Suffix (Sr. Jr, li, 1H) Suffix (Sr., Jr. 1, Ill)
2. All other names you
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Socia! Security XX = XX — BOB XXX = XX — Le
number or federal OR OR
Individual Taxpayer
Identification number Qxx xe Oxx — xR
(ITIN)

Official Form 104 Voluntary Patition for Individuals Filing for Bankruptcy page 1

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 2 of 60

 

Debtor 41 Joyce Worth
First Name Mikidle Name Last Name
About Debtor 1:

4 Any business names
and Employer
Identification Numbers
{EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

J | have not used any business names or EiNs,

Case number ¢f known),

About Debtor 2 (Spouse Only in a Joint Case}:

CJ | have net used any business names or EINs.

 

Business name

 

Business name

 

Business name

EIN

B.S

12493 Dewhurst Circle 42493-Bewhusst_Cirele

Business name

if Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

Jacksonville FL 32218

City State ZIP Code City State ZIP Code
Duval

County County

If your mailing address is different from the one
above, fill it In here, Note that the court wili send
any notices to you at this mailing address.

 

Number Street

 

P.O. Bax

 

City State ZIP Code

Check one:

44 Over the iast 180 days before filing this petition,
have lived in this district longer than in any
other district.

QJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Fillng for Bankruptcy

if Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

tdi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 

 
Debtor 1

Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 3 of 60

Foyce

First Name

Middle Nannie

Worth

Last Name

Case number (i known)

a the Court About Your Bankruptcy Case

7.

10.

441,

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affillate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010}). Also, go to the top of page 1 and check the appropriate box.

44 Chapter 7

C) Chapter 74
QJ Chapter 12
CL} Chapter 13

4 | will pay the entire fee when i file my petition. Pleasé check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address,

C} | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

{| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may deo so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments}. If you choose this option, you must fill cut the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

i@ No
CD Yes. District When Case number
MM? DDO/YYYY
District When Case number
MM? OD/YY¥Y
District When Case number
MM/ DD/YYYY
i No
QC) Yes. Debtor Relationship to you
District When Gase number, if known
MM/DD 1 YYYY
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
i No. Go to line 12.
CJ Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

(J No. Go to line 12.

Ll Yes. Fill out Initia Statement About an Eviction Judgment Against You (Form 101A} and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptey

page 3

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 4 of 60

Debtor 4 Joyce Worth Case number (if maw
First Name Middle Name Lasi Name

 

Report About Any Businesses You Own as a Sole Proprietor

 

42. Are you a sole proprietor 44 No. Go to Part 4.
of any full- or part-time
business? -Q1 Yes. Name and location of business

A 50le proprietorship is a
business you cperate as an
individual, and is nota
separate legal entity such as

a corpcration, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

 

Check the appropriafe box to describe your business:

T Heatth Care Business (as defined in 11 U.S.C. § 1074{27A))
L) Single Asset Real Estate (as defined in 11 U.S.C. § 161(51B)}
CY Stockbroker (as defined in 17 U.S.C. § 104(53A))

‘LC Commodity Broker (as defined in 11 U.S.C. § 101(6))

fa None of the above

13, Are you fillng under ff you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can sel appropriafe deadlines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, staternent of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).

debtor? .
. iJ No. lam not filing under Chapter 11.
For a definition of smal!
business debtor, see al No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

0) Yes. | am filing under Chapter 11 and | am a small business debtor according io the definition in the
Bankruptcy Code.

ia Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhaveany M&4wNo
roperty that poses or is

rleged to nose a threat C) Yes. Vvhat is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptey page 4

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 5 of 60

Debtor 4 Joyce

First Name Middle Name

Worth

Last Name

Case nurmiber (fksown)

 

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file far
bankruptey, You must
truthfully check one of the
fallawing choices. If you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officiat Form 101

About Debtor 1:

You must check one:

if | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CL) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you Were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your tase may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QI Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LY Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are nat required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

WF | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptey petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | da net have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Lt certify that | asked for credit counseling
services fram an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stifl receive a briefing within 30 days after you file.
You must file a certificate fram the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

1) tam not Tequired to receive a briefing about
credit counseling because of:

LJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L) Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to da so.

CL) Active duty, | am currently on active military
duty in a military combat zane.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vaiuntary Petition tor individuals Filing for Bankruptcy page 5

 

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 6 of 60

Debtor 1 Joyce

First Name Middle Name

Part 6: | Answer These Questions for Reporting Purposes

Worth

Last Narne

Case number ¢fknowny

 

16. What kind of debts do
you have?

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose."

L} No. Go to line 16b.
Wd Yes. Go to line 17.

16b. Are your debts primarily business debts? 8usiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

“A No. Go to line 16¢.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

LI No, Iam not filing under Chapter 7. Go to line 18.

i Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

if No
LJ Yes

if 1-49

LC] 50-99
CI 100-199
LJ 200-999

44 $0-$50,000

LJ $50,001-$100,000
LJ $100,001-$500,000
LJ $500,001-$1 million

L} $0-$50,000

L) $50,001-$100,000
df $100,001-$500,000
LJ $500,001-$1 million

CJ 1,000-5,000
QO) 5,001-16,000
LJ 10,001-25,000

CY $1,000,001-$10 million

L} $10,000,001-$50 million
‘-] 350,000,001-$100 million
LJ $100,000,001-$500 million

(4 $1,000,001-$10 million

iad $10,000,001-$50 million
LJ} $50,000,001-$100 million
LI $100,000,001-$500 million

CL] 25,001-50,000
CI 50,001-100,000
CJ More than 100,000

LJ $500,000,001-31 pillion

LJ $1,000,000,001-$10 billion
(J $10,000,000,001-850 billion
LL] More than $50 billion

LL} $500,000,001-$1 billion

CJ $1,000,000,001-$16 billion
LJ $10,000,000,001-$50 billion
L) More than $50 billion

 

For you

Official Form 104

| have examined this petition, and | declare under penaity of perjury that the Information provided is true and

correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

\f no attorney represents me and | did not pay or agree te pay someone wha is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C, § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a faise statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up te $250,000, or imprisonment for up to 20 years, or both.

18

  
 

©. §§ 152, 1341, 1519, and 3571.

Un *
25/1 20/G

MM / OD /Y¥YYY¥

 

   

grature "ET 1 Signature of Debtor 2

Executed on

Executed on
MM/ OD /¥YY¥¥

Voluntary Petition for individuals Filing for Bankruptcy page 6

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 7 of 60

Debtor 4 Joyce Worth Case number (fnew,
Firsi Name Middle Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
te proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief :
available under each chapter for which the person is eligible. | also certify that | have detivered to the debtor(s) |
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b}(4)(D) applies, certify that | have no :

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect. |
by an attorney, you do not
need to file this page. x
Date
Signature af Attomey for Debtor MM ? DD /YY¥¥Y

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 8 of 60

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
PETITION WORKSHEET

CASE NUMBER...: 19-00289-3G7

DEBTOR........: WORTH, JOYCE

JOINT... 2.2.03

FILED.........: 01/28/2019 CASE TYPE: I COUNTY: 12031
WHERE.........: JACKSONVILLE FIRST FLOOR [0]

300 NORTH HOGAN ST. SUITE 1-200
JACKSONVILLE, FL 32202

TRUSTEE.......: [ATWATER, G]
WHEN..........: THURSDAY MARCH 07, 2019 AT 9:00 a.m. [38]

DEBTOR'S ATTY.: PROSE

MATRIX yvO INST. APP. __——s- 20: LRG UNSEC. MATRIX (CH 11)
MATRIX ON Disk VVO soar
PRO SE . 20 LRG UNSEC. LIST (CH 11)
DISC. OF COMP.
EXHIBI “AY” (REQUIRED IF DEBTOR IS A CH 11 CORPORATION)
(SUMMARY OF SCHEDULES
\ SCHEDULES A- J (INDICATE UNDER COMMENTS IF ANY ARE MISSING}
“DECLARATION UNDER PERJURY
\“ STATEMENT OF FINANCIAL AFFAIRS
(“CH 7 STATEMENT OF INTENTIONS
—" CHAPTER 13 PLAN .
comments: PIUCLUdad, JO PAP | WOLUA. CY
Dy: BS pebre—

CLAIMS BAR DATE: / / / COMPLAINT DATE: / of
Fee informatie: ,

Total -> $0.00

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 9 of 60

TMA Malet Melee me cole er Le

Debtor 4 Joyce Worth

Firs! Name Middle Name Last Name

 

Debtor 2

{Spause, if filing) Fist Name Middle Mere Last Meme

 

United States Bankruptcy Court for the: _ MIDDLE District of FLORIDA

Gase number ld Check if this is an
(i known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be a5 compiete and accurate as possible. If two married people are filling together, both are equally responsible for supplying correct
information. Fill cut all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fili out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule AfB: Property (Official Form 106A/B)

 

ja. Copy line 55, Total real estate, frorn Schecttsle AAB ooo. cee cc cscs ccceeccesescseeeceecaeacscecueeecataeeecueeecscseeeeueeececagaeeeteeseseceeeees $_0
1b. Copy line 62, Total personal property, fram Schedule A/B ooo... cece ccccceeesetecensnsseeteeneess ete ceecasuseneecssertauicescertacetes 3 4000
ic. Copy line 63, Total of all property on Schedule AJB ooo. eee erie ene nan eee tnd sgat ne neta iene te gaenetae tegen tetiia $4000

 

 

 

BEBE summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 106D}
2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ _ 260000

3. Schedule E/F. Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a, Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EF ee cera eeeecerreretees $_0
3b. Gapy the total claims from Part 2 (nenpriarity unsecured claims) fram line 6] of Schedule EAE oo... cccccce tttete rte ceeee +50
Your total liabilities 3 _26(H)00
Teak summarize Your Income and Expenses

4. Schedule f: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule fo... eee cence ceneeceeeee cece taevecseceseeceesceteeeespasereatensertteees $_3600
5. Schedule J’ Your Expenses (Official Form 106}

Copy your monthly expenses from line 22c of Schedule oc cccscsececsceseeusssessutsessacseesvsssssnrsssssessettensssaptecseesenteenseeeneveeeee $_¢

Official Form 196Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 10 of 60

Debtor 1 Joyce Worth Case number qrknown}
First Name Middle Narne Last Name

 

ny Answer These Questions for Administrative and Statistical Records

6, Are you filing for bankruptcy under Chapters 7, 11, or 137

jo. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules,
v bes

 

 

 

 

7. What kind of dabt do you have?

fd Your debts are primarily consumer debts. Consumer debts are those ‘incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8}. Fill out lines 89g for statistical purposes. 28 U.S.C. § 159.

() Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 1226 Line 11; OR, Form 122C-1 Line 14. 5 0

 

 

 

9. Copy the following special categories of claims from Part 4, line & of Schedule E/F-

 

Total claim
From Part 4 on Schedule EF, copy the fallowlng:

9a. Domestic suppart obligations (Capy line 6a.) g_i

9b. Taxes and certain other debts you owe the government. (Copy line 6b.} g_ 0
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $_ 0
Gd. Student loans. (Copy line 6f.) $_ 9
Ge. Obtigations arising out of a separation agreement or divorce that you did not report as 5 0

priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.} +3 ~~ ~66
8g. Total. Add lines 9a through 9f. gs oO

 

 

 

Official Form 106Sum = Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 3:19-bk-00289-JAF Doc1_ Filed 01/28/19

TIMUR aM LAUT em coms Lae eels meet ote Tale eM Lae

Worth

Last Name

Joyce

Firs) Name

Debtor 1

 

‘Mingie Namie

Debtor 2

(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: — MIDDLE District of FLORIDA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 11 of 60

CL) Check if this is an
amended filing

125

 

In each category, separately list and describe items. List an asset only once. if an asset fits In mere than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet te this farm. On the top of any additional pages,

write your name and case number (if known). Answer every question,

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. De you own or have any legal or equitable interest in any residence, building, land, or similar property?

W@ No. Go to Part 2.

(Yes. Where is the property?
What is the property? Check all that apply.

LJ Single-family home

1.1, CJ Duplex or multi-unit buildi
Street address. if available, or other description P nt ing

 

Condominium or cooperative
Manufactured or mobile home
Land

Investment property

 

Timeshare
Other

 

State ZIP Code

. City

DOUHOOO

 

Who has an interest in the property? Check one.
CI vebtor 4 only

C) Debtor 2 only

C) Pebtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

 

County

Do not deduct secured caims or exemptions. Put
the amount of any secured claims on Sehedure D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? pettion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if Known.

 

L] Cheek if this is community property
(see instructions)

Other information you wish te add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply.
CY Single-family home

(I) Duptex or mutti-unit building

LI Condominium or cooperative

L) Manufactured or mobile home

CY Land

CT investment property

CJ Timeshare

L] Other

Who has an interest in the property? Check one.
QJ Debtor 1 only

L) Debtor 2 onty

L} Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

1.2.
Street address, if available, or other description

 

 

 

State ZIP Code

City

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured ciaims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the = CGurrent value of the
entire property? portion you own?
5. 3

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 105A/B

Schedule A/B: Property

page 1

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 12 of 60

Worth

Debtor 1 Joyce

 

First Name Middle Name

13.

Lasi Name

 

Street address, if available, ar other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that MUMBber Nore. 0.0 cee cece cceesseceecceseeescenearseeeessecseescreresenesetsatesaee >

ny Describe Your Vehicles

What is the property? Check all that apply.
LJ) Single-family home

) Duplex or multi-unit building

i] condominium or cooperative

LU Manufactured or mobile home

CY Land

LJ investment property

L) timeshare

J other

 

Who has an interest in the property? Check ane.

L) Debtor 4 only

LI Debtor 2 only

CY Debtor 1 and Debtor 2 anly

C1 At least one of the debtors and another

Case number gf known

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the 9 Gurrent value of the
entire property? portion you own?

3 $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Cheek if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone eise drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

‘Ad No
| Yes

a4. Make:
Model:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

32. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form +06A/B

Who has an interest in the property? Check one.

CY Debtor 1 only

Ld Debtor 2 only

LJ Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
LY Debtor 4 only

C] pebter 2 only

Q) Debter 1 and Debtor 2 only

1 Atleast one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/E: Property

Bo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Oo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
Case 3:19-bk-00289-JAF Doci_ Filed0O
Worth

 

Who has an interest in the property? Check one.

Debtor 1 Joyce
First Wame Middle Name
3.3, Make: |
Model: ‘CY Debtor 4 only
Y LL Debtor 2 only
ear

Approximate mileage:
Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

CI Debtor 1 and Debtor 2 only
LI Atleast one of the debtors and another

C] check if this is community property (see
instructions)

Whe has an interest in the property? Check one.

CY bebter 1 only

LJ) Debtor 2 only

CI Debtor 1 and Debtor 2 only

CY Atleast one of the debtors and another

L} Check if this is community property (see
instructions)

1/28/19 Page 13 of 60

Case number gf known).

Do nat deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do nat deduct secured claims or exemptions. Put
the amount of any Secured claims on Sehedufe 2:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? pertion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ia No
CJ Yes

41, Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

Whe has an interest in the property? Check one.
CY Debtor 4 only

LQ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CL} Atleast one of the debtors and another

(] Gheok if this is community property (see
instructions)

Da not deduct secured claims of exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? pertion you own?

 

42, Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedtils D:
Model: U1 Debtor 1 only Creditors Who Have Claims Secured by Property.
¥ C) Debtor 2 only
ear. Current value ofthe Current value of the
(J Debtor 1 and Debtor 2 only
: ae entire property? rion you own?
Other information: (J At least one of the debtors and another pe
CL] cheek if this is community property (see $ $
instructions}
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0

you have attached for Part 2. Write that mummber Here ccc cscescaressesseecesusssesesscacesscassassunesesiasneseescaneaececenesnsesceees

Official Form 106A4/B

Schedule A/B: Property

 

page 3

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 14 of 60

Debtor 1 Joyce Worth Case number ¢rknown)
First Name Middie Name Last Name

Describe Your Personal and Household Items

 

 

 

. . Current value of the
Do you own or have any legal or equitable interest in any of the following tems? portion you own?
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
ai No
Lu Yes. Descrihe......... $
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners, music
collections; electronic devices including cell phones, cameras, media players, games
i No
‘O) Yes. Deseribe.......... $
4. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
a No
LI Yes. Bescribe........., $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other habby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tocls; musical instruments
# No
CJ Yes. Desoribe.......... 5
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
J no
LJ Yes. Deseribe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
a) No
id Yes, Describe.......... Clothes - Clothes $ 4000
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a) No
C] Yes. Deseribe........... $
13. Non-farm animals
Examples: Dogs, cats, birds, horses
A] No
CY Yes. Deseribe........... $
14. Any other personal and household items you did not already list, including any health aids you did not list
wf No
(L Yes. Give specific $
information. ..........-...
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached g 4000
for Part 3. Write that number here .. eceeeeeneeennee nets nettnetenuieniisineninstiessti sissies

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
Case 3:19 bk 00289-JAF Doc 1 Filed 01/28/19 Page 15 of 60
0

 

 

 

Debtor 1 Joyce Case number (ir known).
First Name Middle Name Lasi Name
Sa Describe Your Financial Assets
Do you own or have any legal or equitable interest In any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16, Cash
Exampies: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
4 No
DD YS aac cceccscssssssvesnesesssarseessssvevesssessstssvesustsssssssevevsataceeseesssssmussecsstesssssmuertuarsnvanvusperaegyseqvesenetsees Cash: occ

17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
‘Zi No

CY Yes. eee. Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: 5
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: 5
17.5. Certificates of deposit: $
17.6. Other financial account: g
17.7. Other financial account: 3
47.8. Other financial account: $
17.9. Other financial account: %
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
4d No
J VOS oe Institution or issuer name:
$
SO
3
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
a No Name of entity: % of ownership:
CI Yes. Give specific s%
information about
THEM ........0.. eee % $
%

 

Official Form 106A/B Schedule A/B: Property page §

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 16 of 60

Debtor 1 Joyce Worth Case number gf known),
First Nae Maidie Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable Instruments

Negofiabie instruments include personal checks, cashiers’ checks, promissory notes, and money orders,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

W No

CL) Yes. Give specific Issuer name:

information about
TNOM... ec $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401{k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans

if no

C) ves. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately. Type of account: Institution name:
404(k) or similar plan: 5.
Pension plan: $
IRA: 3
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
bd No
OD Ves oo. Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water. $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
rv No
OY Yes. = issuer name and description:
3
3

 

Official] Form 1064/68 Schedule A/B: Property page 6

 

 
Case 3:19-bk-00289-JAF Doc 1 Filed 01/28/19 Page 17 of 60
o

Debtor 1 Joyce Case number (rknewn),

First Name Mickte Name Last Name

24. Interests in an education IRA, in an account fn a qualified ASLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1}, 528A(b), and 529(b}(1).

A Noa
DD Yes oe

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (ather than anything listed in line 1}, and rights ar powers
exercisable for your benefit

@ No

‘LD Yes. Give specific
information about them... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

el No

Cl Yes. Give specific
information about ther.... $

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

2 No

CI Yes. Give specific
information about therm... $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

1 No

CT Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. .....00.

Federal:
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

2] No

LI Yes. Give specific information.............

Alimony: §
Maintenance: $
Support: $
Divorce settlament $
Property settlement: 3
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
id No
LJ Yes. Give specific information...............
$

Official Form 106A/6 Schedule A/B: Property page 7

 

 
Case 3:19-Dk-00289-JAF Doc 1 Filed 01/28/19 Page 18 of 60
0

Debtor t Joyce Case number grarown)

Frsl Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

a No

LJ Yes. Name the insurance company

' —— Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

#1 No

C1 Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights te sue

u No

L Yes. Describe each claim. oes

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

A No

O Yes. Describe each claim. .........0..0.....

35. Any financial assets you did not already list

‘i No

Q) Yes. Give specific information...........

 

36. Add the dollar value of all of your entries from Part 4, including any entrles for pages you have attached
for Part 4. Write that MUMB@r Here o.oo ccc ce ee rennet neritic $

 

 

 

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.De you own or have any legal or equitable interest in any business-related property?
‘Al No. Go to Part 6.
‘LD Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38, Accounts recelvable or commissions you already earned

1] No

L) Yes. Describe......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

A no

‘LY Yes. Describe...

Official Form 1064/8 Schedule A/B: Property page 8

 
Case 3:19-Dk-00289-JAF Doc 1 Filed 01/28/19 Page 19 of 60
or

Debtor 1 Joyce Case number grxnown)

Firs Mame Middle Name Lasi Name

40. Machinery, fixtures, equipment, supplies you use In business, and tools of your trade

a No

CY Yes. Describe... 5
41. Inventory

a No

AQ) Yes. Describe....... $

42. Interests in partnerships or joint ventures
Ano

3 Yes. Deseribe....... Name of entity: % of ownership:

% $
%
% $

 

43. Customer lists, mailing lists, or other compilations
No
C) Yes. Ge your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A})?
() No
-O) Yes. Describe.......

44. Any business-related property you did not already list
EI No
Q] Yes. Give specific

 

information .........

 

 

 

f Ff ff ff 6

 

 

45. Add the dollar value of all of your entries from Part 6, Including any entries for pages you have attached 3 8
for Part 6. Write that number Were 0... cece nenessseceessssmceeceecnaesnrvnmmesteensesisusueeeeseesusimupeesnsinsisueeeeseernsenees a

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list It in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
4 No. Go to Part 7.
L) Yes. Go to line 47.

Current value of the
portion you own?
Do nat deduct secured claims

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Ai no
DB Yes oe
$

Official Fortn 106A/B Schedule A/B: Property page 9

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 20 of 60

Debtor 1 Joyce Worth Case number grimown)
First Name Middle Name Las! Name

 

48. Crops—either growing or harvested

2 No

“O Yes. Give specific
information. ............ §

49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

4d No
OD Yes cee
$
50, Farm and fishing suppiies, chemicals, and feed
Ai no
CD Yes oa
$
61. Any farm- and commercial fishing-related property you did not already fist
‘A No
Cl Yes. Give specific
information. ........... 5
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number Were 0.000. ett niesniess rere iimineieititidsmesaene
Describe All Property You Own or Have an interest in That You Did Not List Above
53. Da you have other property of any kind you did not already list?
Exampies: Season tickets, country club membership
i No
L] Yes. Give specific
information. 00...
84, Add the dollar value of all of your entries from Part 7. Write that mumber Were oo... ccc ssscesescccsceccssesccceneennceeeeee SD $9
List the Totals of Each Part of this Form
55. Part 4: Total real estate, Hime 2... ccc ccsatcersecesessseseessaeesstsnastessesesmersceseneeeniiesmeysiitseesreesmeniissascranagecacne
56. Part 2: Total vehictes, line & $
- 4000
57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financlal assets, line 36 $
59. Part 6: Total business-related property, line 46 $. 0
60, Part 6: Total farm- and fishing-related property, line 62 5!
61. Part 7: Total other property not listed, line 64 +3!
62. Total personal property. Add lines 56 through 61. ................. $. 4000 Copy personal property total FF # § 4000
63. Total of all property on Schedule A/B. Add fine 55 + line G2... ec cece cere reer rates tate pasecetettieeerettetieneeneses $ 4000

 

 

 

Official Form 196A/B Schedule A/B: Property page 10
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 21 of 60

MEM ale MU aislatar lene a l= (Tala cele meer cL

Debtor 1 Joyce Worth

First Name Middle Name Last Name

 

Debtor 2

{Spouse, f filing) First Name Middle Mame Last Name

 

United States Bankruptcy Court for the: _ MIDDLE District of FLORIDA

Case number LJ Check if this is an
{If Krtown) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, bath are equaily responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property belng exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for heaith aids, rights to receive certain benefits, and tax-exempt
retirement funds-—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

En Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
LJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.

Brief desoription of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: $ Cs
Line from LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedute A‘B:; any applicable statutory limit
Brief
description: ——__—_——_____——_ 3 tls
Line fram CJ 100% of fair market value, up to
Schedule 4/8: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Ld No
L} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this cage?

O) No
J Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 107 __

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 22 of 60

 

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Joyee Worth Case number grimonn)
Firs] Name Middle Name Lasi Name
ran: EE Page
Brief descriptien of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ Lis
Line from (J 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Us
Line from LJ 100% of fair market value, up to
Schedule 4/8: ——— any applicable statutory {imit
Brief
description: 5 Ls
Line from LJ 100% of fair market value, up to
Schedule A‘B: any applicable statutory Jimit
Brief
description: 3 Os
Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 5 Ls
Line from LJ 100% of fair market value, up to
Schedule A/B;_ ——— any applicable statutory iimit
Brief
description: 3 Os
Line from (} 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief
description: 3 Ls
Line from LJ 100% of fair market value, up ta
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LL] 100% of fair market vaiue, up to
Schedule A/B; ——— any appiicable statutory limit
Brief
description: § Os
Line from CL) 100% of fair market value, up to
Schedule A‘B: any applicable statutory limit
Brief
description: $ Ls
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ L)$
Line from L) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: 3 Lis
Line from LJ 100% of fair market value, up ta
Schedule A/B: any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page _—s of ___

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 23 of 60

I MlamisMleticlsaccslam em l-(ald ieee Olmert e

Joyce Worth

Firel Name Middle Narre Las! Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name bast Name

 

United States Bankruptcy Court for the: _ MIDDLE istrict o¢ FLORIDA

Case number

{if known) LJ Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is neaded, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top cf any
additional pages, write your name and case number (if Known).

 

 

1, Do any creditors have claims secured by your property?
CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
thd Yes. Fill in all of the information below.

BEREAN List all secured claims
Column A Column B Column ©

2. List ail secured claims. If a creditor has more than one secured claim, list the creditor separately ~rountofolaim Value cfoallateral Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part2. 4, nat deduct the that supperts this _ portion

 

As much as possible, list the claims in alphabetical order according to the creditors name. value of collateral. olaim Ifany
The Money Source Describe the property that seoures the olaim: $260000 = LC OO
ditor’s Hl . :
Creditors Name Family Residence
135 Maxess Rd
Nurnber Street

 

As of the date you file, the olaim is: Check ail that apply.

 

 

Q Contingent
Melville NY £1747 — OF unliquidated
City State ZIP Code C1 Disputed
Who owes the debt? Check one. Nature of fien. Check all that appiy.
2 Debtor 1 only @ An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
CY Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax fien, mechanic's fen}
C) Atleast one of the debtors and another Q] Judgment tien from a lawsuit
OQ) other (including a right to offset) Mortgage
C] Gheok if this claim relates to a
community debt
Date debt was incurred 12/31/14 Last 4 digits of account number 2250 oe
| 2.2| Desoribe the property that seoures the claim: $ $ $

 

 

Creditors Name

 

 

 

Number Street . .
As of the date you file, the olaim is; Check alt that apply.
| Contingent
O Uniiquidated
City State ZIP Code g Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CO Debtor 1 only CG] An agreement you made (such as mortgage or secured
QJ Debtor 2 only car loan)
QO pebtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
LI Atleast one of the debtors and another C1 Judgment lien from a lawsuit

QO) Other (including a right to offset}
LJ Cheok if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries In Column A on this page. Write that number here: b2oo00 __ |

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page ft of

 

 
led 01/28/19 Page 24 of 60

  

TEM IAM al Magar item(s (atime col ater et

Worth

Lasi Name

Joyce

First Naine

Debtor 1

 

Middle Name

Debtor 2
(Spouse, iffiling} Fins same

 

Mitdle Name Last Name

United States Bankruptoy Court forthe: _ MIDDLE pistrict of FLORIDA

() Cheek if this is an

Case number amended filing

(If known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY clalms and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Alse list executory contracts on Schedule
A/B8: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the tep of
any additional pages, write your name and case number (if known).

ke tt Ali of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

 

 

 

42116

 

{a No. Go te Part 2.
CI ves.

2. List ail of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority

unsecured claims, fill out the Continuation Page of Part 1. if more than one crediter holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits of accountnumber $ $
Priority Creditors Name
When was the debt inourred?
Number Street ~~
fs of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
2 Unliquidated
Who incurred the debt? Check one. Opi
Disputed
©) Debtor 4 only
CJ Debter 2 only Type of PRIORITY unsecured ¢laim:
5 Debtor 1 and Debtor 2 only C) Domestic support obligations
Atleast one of the debtors and another C) Taxes and certain other debts you owe the gavemment
U] Check If this claim is for a community debt (Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
LI No (other, Specify
CQ) Yes
ez | Last 4 digits ofaccountnumber gf $
Prionty Crediter’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
| Contingent
City State ZIP Code CY Unliquidated
Who inourred the debt? Check one. CI Disputed
De
O) Debtor # onty Type of PRIORITY unsecured claim:
O Gebtor 2 only OC) Domestic support obligatio
obli 7
(J Debtor 1 and Debtar 2 only g Ppo gations
CO At least one of the debtors and another 5 Taxes and certain other debts you owe the govemment
a . Claims for death f injury whil
QO) Cheok if this claim is for a community debt airy Or personal injury Wile you were
intoxicated
Is the claim subject to offset? LI Other, Specify
C3 Ne
CI ves
Official Form 106F/F Schedule E/F: Creditors Who Have Unseaured Claims nane 1 nf

 
net: doyee~«—«Ss CASE 3:495QK-00289-JAF Doc1 Filed 01/28/19

First Name Middle Name Last Name

Your PRIORITY Unsecured Claims — Continuation Page

Page 25 of 60

r af.

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority Nonpriority
amount amount

[_] $ $ 3

Last 4 digits of account number __

 

 

Priority Craditor's Name
When was the debt Inourred?

 

 

 

 

Number Street
, As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code C) Unliquidated
Ql Disputed
Who incurred the debt? Check one.
Debtor 4 only Type of PRIORITY unsecured claim:
1 bebtor2 only OD Domestic support obligations
() Bebtor 1 and Debtor 2 only :
C] Taxes and certain other debts you owe the government
C} At least one of the debtors and another . a :
QO Claims for death or personal injury while you were
C) Check if this olaim is for a community debt intoxicated =
O) other. Specify
Is the claim subject to offset?
CJ No
C} Yes

Last 4 digits of account number

 

 

Priority Creditor's Name

When was the debt incurred?

 

 

 

 

Number Street
As of the date you file, the olaim is: Check all that apply.
O Contingent
City Stale ZIP Cade CF Unliquidated
LI Disputed
Who inourred the debt? Chack one.
CY pebtor 1 only Type of PRIORITY unsecured claim:
C1 debtor 2 only L Domestic support obligations
2 Debtor 1 and Debtor 2 only :
(J taxes and certain other debts you owe the govemment
(C) At least one of the debtors and another Q . . .
Ciaimns for death or personal injury while you were
C2 Gheok if this olaim is for a community debt intoxicated
CF other. Specify
Is the clalm subject to offset?
Ci he
QO) Yes

Last 4 digits of acocunt number

Priority Greditor's Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim Is: Check all that apply.
O Contingent

City . Stale ‘ZIP Code QO) Unliquidated
Q) Disputed

Who ineurred the debt? Check one.

CY Debtor t only Type of PRIORITY unsecured claim:

4 note ‘ a btor 2 ont C1 Domestic support obligations

ebtor Tang Mebtor < ony LJ Taxes and certain other debts you owe the goverment

| rt
LI At least one of the debtors and another C1 Claims for death or personal injury while you were

() Gheok if this claim is for a community debt intoxicated
Cl] other. Specify

 

Is the claim subject to offset?

QD) Ne
CF vas

Official Form TO6F Schedule E/F: Creditors Who Have Unsecured Claims nade af

 
Bebtor 4 Joyce
First Name Middia Name Last Name

} Part 2: | List All of Your NONPARIORITY Unsecured Claims

Case 3:iak-00289-JAF Doc1 Filed OL/28/19.. ..Page 26 of 60

 

 

3. De any creditors have nonpriority unsecured claims against you?

vl No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor whe holds sach claim. If a creditor has more than one
nonprority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
44
Last 4 digits of acoount number
Nonpriority Crediters Name 5
When was the debt inourred?
Number Street
City State ZIP Code As of the date you file, the olaim is: Check al) that apply.
QO Contingent
Whg incurred the debt? Check one. O) untiquidated
Debtor T only Q Disputed
CI Debter 2 only
C] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At least one of the debtors and another CJ Student loans
CO Cheok if this claim is for a community debt CQ] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims.
ts the claim subject to offset? QJ Debts to pension or profit-sharing plans, and other similar debts
UF No Q other, Specify
1 Yes
Last 4 digits of account number 4
Nonpriority Creditors Name When was the debt incurred?
Number Street ~
As of the date you file, the claim is: Chack all that apply.
City State 2/P Coxe: oO Contingent
Who incurred the debt? Check one. O unliquidated
C) Debtor 1 onty Q) Disputed
(J Debtor 2 only ;
Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(Cd At least one of the debtors and another (J Student loans
. . | O Obligations arising out of a separation agreement or divorce
CJ Cheok if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? O) Debts to pension or profit-sharing plans, and other similar debts
DO Neo QO) other. Specify
CJ} Yes
hs | Last4 digits of account number
Nonpriority Craditor's Name $
When was the debt incurred?
Number Street
Tay Same iP Gods As of the date you file, the olaim fs: Check all that apply.
Who inourred the debt? Check one. D1 Contingent
O Unliquidated
Q) Debtor 1 only Oo
Disputed
1 Debior 2 only
C1 Debtor 7 and Debtor 2 only Type of NONPRIORITY Unsecured claim:
C) At teast one of the debtors and another
CJ Student loans
C) Cheek if this olaim is for a community debt (1 Obligations arising out of a separation agreament or divorce
Is the olaim subjeot to offset? that you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts
U1 No CI other. Specify
C8’ Yes “=Pe
Official Farm 106F/F Schedule E/F: Craditars Who Hava Unsecured Claims naga of

 
Debtor 4 Joyee
First Name Middle Name Last Name

Case 3:49;kk-00289-JAF Doc1 Filed 02/28/19, ,,,.Bage 27 of 60

 

ese Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.6, and so forth. Total alaim

 

 

 

 

 

Nonprority Creditors Name

 

Number Street

 

City State ZIP Coda

Who inourrad the dedt? Check one.

CI Debtor 4 only

CA Debtor 2 only

(] Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

CD cheok if this olaim is for a community debt

is the olaim subject to offset?

QQ No
O) ves

 

 

 

 

Nanprionity Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 4 only

Q) Debtor 2 only

LY Debtor 1 and Debtor 2 only

(CI Ai least one of the debtors and another

£] Cheok if this claim is for a oemmunity debt

Is the claim subject to offset?

QO) No
CI yes

 

Nonpriority Creditor's Name

 

Number Street

 

City Stata ZIP Code

Whe (nourred the debt? Check one.

CY Debtor 4 only

{] Debtor 2 only

(J Debtor 1 and Debtor 2 anly

(2 At least one of the debtors and anather

CO Ghesk if this olaim is for a community debt
Is the olaim subject to offset?

No
C) Yes

Official Ferm to6F/F

Last 4 digits ef acoount number

_7- TTT 5

When was the debt incurred?

As of the date you file, the olalm is: Check all that apply.

O) Contingent
Cl Uniliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

CI Student Joans

OQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

( Debts to pension or profit-sharing plans, and other similar debts

CQ] other. Specify

Last 4 digits of aocount number

— — — __ $

When was the debt inourred?

As of the date you file, the claim is: Check all that apply.

Oo Contingent
CO unliquidated
UO Disputed

Type of NONPRIORITY unsecured claim:

C] Student loans

C1 obligations arising out of a separation agreement or divorce that
you did not report as priority claims

GI Debts ta pension or profit-sharing plans, and other similar debts

C) other, Specify

 

Last 4 digits of acoount number ___

When was the debt incurred?

As of the date you file, the olaim is: Check alt that apply.

| Contingent
OO Unliquidated
QJ Disputed

Type of NONPRIORITY unsecured claim:

CI Student loans

| Obligations afising out of a separation agreement ar divorce that
you did not report as priority claims

1 Debts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

 

Schedule EMF: Creditors Wha Have Unseoured Claims nate of

 
Debtor 4 Joyce Case 3:2@shk-00289-JAF Doc1 Filed 01/28/19. a age 28 of 60

First Name Middle Name Last Name

ear «: the Amounts for Each Type of Unsecured Claim

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 169.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
a. i ort obligati -
Total claims $a. Domestic support obligations ba ¢ 0
from Part 1 6b. Taxes and certaln other debts you owe the
government 6b. g 0
6c. Claims for death or personal injury while you were
intoxicated 6c.
¢ 0
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + 0
3
6e. Total. Add lines 6a through 6d. 6e.
$ 0
Total claim
Total claims 6f. Student loans 6f. 3 0
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $0
Sh. Debts to pension or profit-sharing plans, and other
similar debts 6h. § 0
G\. Other. Add all other nonpriarity unsecured claims.
Write that amount here. 6. Fs O
Gj. Total. Add lines 8f through 6i. Gj. 0
$

 

 

 

Official Form 106 IE Sehadule E/F: Craditars Who Have Unsacured Claims nade of

 
Case 3:19-bk-00289-JAF Doc1_ Filed 01/28/19

MLA el eM latcoleitr litem cote (lesb aan cer emer: iot-m

Debtor  Joyee Worth

First Name Middle Name Last Name

 

Debtar 2
(Spouse #f fiting) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: MIDDLEhistrict of FLORIDA

Case number
(it known}

 

 

 

Official Form 106G

 

Page 29 of 60

LJ Check if this is an
amended filing

Schedule G: Executory Contracts and Unexpired Leases 1215

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this pags. On the top of any

additional pages, write your name and case number {if known).

1. Do you have any executory contracts or unexpired leases?

4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
() Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease State what the contract or iease is for

2.4

 

Name

 

Number Street

 

Gity State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number —- Street

 

 

City State ‘ZIP Code
25

 

Name

 

Number Street

 

City State ZIP Code

Official Form 108G Schedule G: Executary Contracts and Unexolred Leases

bade 1 of
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 30 of 60

Debtor 4 Jayce Worth Case number gfknown)

 

Fitst Name Middle Name Last Name

ia Additional Page if You Have More Contracts or Leases

 

 

 

 

Person or company with whom you have the contract or lease What the contract or lease is for
2.6

Name

Number Street

City State ZIP Cade
27

Name

 

Number Street

 

City State ZIP Code

2.8

 

Name

 

Number Street

 

City State ZIP Code

2.4

 

Name

 

Number Street

 

City State ZIP Code

2.10

 

Name

 

 

Number Street

 

 

City ~ State ZIP Code

211

 

Name

 

Number Street

 

City State ZIP Code

2.12

 

Name

 

Number Street

 

City State ZIP Code

2.13

 

Name

 

Number Street

 

City , State ZIP Code

Official Form 106G Schedule G: Executary Contracts and Unexpired Leases

nage

at

 
Case 3:19-bk-00289-JAF Doc1_ Filed 01/28/19
AULA AMM id theo Ae eee cone merc t oe

Debtor1 Joyce Worth

First Name Last Mame

Debtor 2
{Spousa, # filing) Firs! Name Middle Name Lasl Name

 

United States Bankruptcy Court for the: MEDIELE District of FLORIDA

Case number
{HK known)

 

 

Official Form 106H
Schedule H: Your Codebtors

 

Page 31 of 60

LJ Check if this is an
amended filing

12115

Cedaebtors are people or entities who are also liable for any debts you may have. Bo as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

¢ase number (if Known}. Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codeptor.}

id No
J Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washingten, and Wisconsin.)

Q No. Go to line 3.
CY Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

LJ No

LJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, ar legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebters. Do not include your spouse as a codebtor if your spouse is filing with you. List the persen
shown in line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have iisted the creditor on
Schedule D (Official Form 106D), Schedule E/F {Officlal Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that appiy:

L) Schedule E/F, line
Schedule G, line

Schedule D, line
Schedule E/F, line
Schedule G, line

Schedule D, line
Schedule E/F, line
Schedule G, line

Column 7: Your eodebtor Coalurna 2: The erediter ta whom you owe the debt
3.1
C1 Schedule D, line
Name
Number Street — ~ |
City State ZIP Code
3.2
Name O
|
Number Street oO
City Stale ZIP Code
3.3
Name a
oO
Number Street O
chy State ZIP Code
Official Form 406H Sehedula H: Your Cadebtors

pace 1 of

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 32 of 60

 

 

 

Debtor 1 Joyce Worth Case number gfmown)
First Name Middle Name Lasl Name
| Additional Page to List More Codebtors
Column 7: Your eodebtor Column 2: The crediter to whom you owe the debt

Check all schedules that apply:

LJ Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
(} Schedule E/F, line
Number Street LF Schedule G, line
City State ZIP Cade
C¥ Schedule D, line
Name —
Q) Schedule E/F, line
Number Street (1 Schedule G, line
City State ZIP Code
(] Schedule D, line
Name —_—
() Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
bE] Q) Schedute D, line
Name
C) Schedule E/F, tine
Number Street C) Schedule G, line
5] City State ZIP Code
LL] Schedule D, line
Name __
1 Schedule E/F, fine
Number Sireet QO) Schedule G, ine
City "State *2IP Code
P| OQ Schedule B, line
Name
LJ Schedule E/F, line
Number Street U Schedule G, line
City State ZIP Coda
| 1 Schedule D, line
Name
Q) Schedule EF, line
Number Street LY Schedule 6, line
&] City State ZIP Code
L) Schedule O, line
Name v—
GJ] Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Gode

Official Form 106H Schedule H: Your Codebtars nade of

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 33 of 60

Fill in this information to identify your case:

Jayce

First Name Midd Name

Debtor 1

Debtor 2
(Spouse, ¢ filing} First Name Middle Name Last Name

 

United States Bankruptey Court for the, _ MIDDLE. pjstrict of FLORIDA

Gase number Check if this is:
WY)
LJ An amended filing

LJ A supplement showing postpetition chapter 13
income as cf the following date:

Official Form 1061 MM? DD? YYYY
Schedule I: Your Income 4215

Be as complete and accurate as possible. H two married people are filling together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is iiving with you, include information about your spouse.

if you are Separated and your spouse is not filing with you, do not include information about your spouse. if more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

BREE Deecrive Employment

1. Fill In your employment

 

 

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or nor-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status —] Employed U Employed
amployers. 44 Not employed CO) Not employed
Include part-time, seasonai, or
self-employed work.
Occupation
Occupation may include student Pa
or homemaker, if it applies.
Employer's name
Employer's address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

ene oe Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 41 For Debtor 2 or
nen-filing spouse

2. List monthly gross wages, salary, and commissions (before ail payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 3 0 $
3. Estimate and list monthly overtime pay. 3. +30 + §
4, Galeulate gross income. Add line 2 + line 3. 4. $0 $

 

 

 

 

 

Official Form 1061 Schedule k: Your Income page 1

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 34 of 60

Debtor 4 Joyce Worth Case number gfknown
First Name Middie Name Last Name

 

For Debtor 1 For Debtor 2 or
non-filing spouse

Copy line 4 Hee. cceene ee cee reeenenesns ee ce eens ieanineesneeeisaninaataenttans > 4. $0 $

5. List all payroll deductions:

 

 

 

 

Sa. Tax, Medicare, and Social Security deductions fa. $0 $
5b. Mandatory contributions for retirement plans 5b. $0 $
5c. Voluntary contributions for retirement plans Se. = 8.0 3
Sd. Required repayments of retirement fund loans Sd. gt $
5e. Insurance Se. = 3.0 §
5f. Domestic support obligations 5 $0 $
5g. Union dues 5g. 50 $
5h. Other deductions. Specify: Sah. +$0 + $
6. Add the payroll deductions. Add lines 5a+ 5b + 5c + 5d+5e+5f+5g+5h. 6. $0 $
7. Calculate total monthly take-home pay. Subtract line & from line 4. 7. $6 $
8. List ali other Income regularly received:
8a. Net income trom rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0 §
monthly net income. 8a. TT
8b. interest and dividends 8b. $0 $

8c. Family support payments that you, a non-filing spouse, or a dependant
regularly receive

Include alimony, spousal support, child support, maintenance, divorce $0 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

settlement, and property settlement. Be,
8d. Unemployment compensation ad | 3.8 $
8e. Social Security Se. $ 3600
8f. Other government assistance that you reguiarly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: ef 39 5
8g. Pension ar retirement income ag. $0 $
8h. Other monthly Income. Specify: 8h. +30 +35
9, Add all other incame. Add lines 8a + 8b + 8c + 8d + Be + BF +8g + Bh. 9. $ 3600 g
10. Calculate monthly Income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 of non-filing spouse. jo.) $3600 = 753600
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions fram an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.#* 30
12. Add the amount in the last column of line 10 to the amount in line 11. The resuli is the combined monthly income.
Write that amount on the Summary of Your Assefs and Liabilities anc Certain Statistical information, if it applies 12. 3600
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

“CI No.
él Yes. Explain: [Cost of living |

 

 

 

Official Form 1061 Schedule |: Your Income page 2

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 35 of 60

MLR Mss Vcoem cee slant an a1 8] met

Joyce Worth

Debtor 1 : 7 ta.
First Name Middle Name Last Name Check if this is:

 

Debtor 2 LI An amended filing

(Spouse, # filing) First Name Middia Mame Last Name
FLORIDA C) A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: _ MIDDLE pistrict of

Case number MMT DD? YYW
(IF known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. {f two married people are filing together, bath are equally rasponsible for supplying correct
information, If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(iH known). Answer avery question.

EERSTE Describe Your Household

1. Is this a joint case?

 

4 No. Goto line 2.
LI Yes. Dees Debtor 2 live in a separate household?

‘at No

(J Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? ,
y P id No Dependent’s relationship to Dependent’s Dees dependent live

Bo not list Debtor 1 and CJ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent........0... :
if No
O

Do not state the dependents’
Yes

names.

 

No
Yes

 

No
Yes

No
Yes

No
Yes

 

 

 

OK cm OW OK

3. Do your expenses include A No
expenses of people other than g
yourself and your dependents? ‘=! Yes

Part 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance If you know the value of

such assistance and have included it on Schedule J: Your Income (Official Form 1061.} Your expenses
4. The rental or home ownership expenses for your residence. Include first morgage payments and . 0

any rent for the ground ar Jot. 4. $

if not included in line 4:

4a. Real estate taxes 4a. 39

4b. Property, homeowner's, or renter’s insurance 4b. $ 0

4c. Home maintenance, repair, and upkeep expenses 4c. 3 8

4d. Homeowner's association or condominium dues 4d. $ 0

Official Form 106.) Schedule J: Your Expenses page 1

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 36 of 60

Debtor 1 Joyce Worth

10.

11.

42.

13.
14.

45.

16.

18.

19.

 

First Narne Middle Name Last Name

Additional mortgage payments fer your residence, such as home equity loans
Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

éc, Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childeara and children’s education costs

Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c, Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
1?c. Other. Specify:

 

17d. Other. Specify:

 

Case number ¢fimown

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 6, Schedule f, Your income (Official Form 1961}.

Other payments you make to support others who de not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 6 of this form or on Scheduse f: Your Income,

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106 Schedule J: Your Expenses

6a.
6b.
6c,
6d.

10,

11.

12.

14.

Sa.
14b.
15c.

15d.

17b.
t7e.

17d.

48.

419.

20a,

20b.
20c.
20d.

20e.

Your expenses

$ 0

 

g 0
¢ Oo

$0

page 2

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 37 of 60

 

 

Debtor 1 Joyce Worth Case number grknown}
Firsl Name Middie Name ‘Last Name
21, Other. Specify: a. +50

 

22. Caloulate your monthly expenses.

 

22a. Add lines 4 through 21. 22a. g 0

22b. Copy line 22 (monthly expenses for Debtor 2}, if any, from Official Form t06J-2 22b, $

22c, Add line 22a and 22b. The result is your monthly expenses. 22c. $

23. Galeulate your monthly net income.
23a. Copy line t2 (your combined monthly income} fram Schedule f. 23a. 5_3600
23b. Copy your monthly expenses from line 22c above. 23a. —¢ 0
23¢, Subtract your monthly expenses from your monthly income. 3600
The result is your monthiy net income. 23c. 5

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

4 No.

Q Yes. Explain here:

Official Form 106 Schedule J: Your Expenses page 3

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 38 of 60

Fill in this information to identify your case:

Debtor 4 Joyce Worth
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middia Name Last Nama

 

United States Bankruptcy Court for the: _ MIDDILE District of FLORIDA

Case number
(Hf known)

 

() Check if this is an

 

 

amendad filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 1216

 

 

lf two married people are filing tagether, both are equally responsible for supplying carrect Information.

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 162, 1341, 1619, and 3671.

Did you pay or agree to pay someone whe is NOT an attorney to help you fill out bankruptcy forms?

Kio

QL) Yes. Name of person. . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

Signature of Debtor 2

mt 2 O04 ome

MM/ BD of YY MMi DD} oYYY¥

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 39 of 60

Fillin this information to identify your case:

Joyce Worth

First Mame Middle Name Lasl Name

Debtor 1

 

Debtor 2

(Spouse, if filing} First Name middie Name Last Name

 

United States Bankruptey Court forthe, _ MIDDLE pistict o¢ FLORIDA

Case number

(If known) UL) Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/46

 

 

Be as complete and acourate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheat to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

4. What ts your current marital status?

QO Married
hdl Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

kt No

LD Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
C) Same as Debtor 1 C1 same as Debtor 1
_._._~—s From _ . _ From
Number Street Number Street
To Ta
City State ZIP Code City State ZIP Code
( same as Debtor 1 Lj Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Cade

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territary? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

ld No
LJ Yes. Make sure you fill out Schedule H- Your Codebtors (Official Form 106H).

| Part 2:6 Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 40 of 60

Joyce Worth

First Name

Debtor 1
Middle Name

Lasi Name

Case number (known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

“ No
L) Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,

For the calendar year before that:

(January 1 to December 31,

Debtor 1

Sources of Income
Check ail that apply.

Cy Wages, commissions,
bonuses, tips

CI Operating a business

LJ Wages, commissions,
bonuses, tips

al Operating a business

(J Wages, commissions,
bonuses, tips

Lt Operating a business

Gross Income

{before deductions and
exclusions)

3 2

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable, Examples of offer income are alimony; child support; Social Security,

Debtor 2

Sources of income
Cheek ail that apply.

Ch Wages, commissions,
bonuses, tips

C) Operating a business

Ld Wages, commissions,
bonuses, tips

Cl Operating a business

i) Wages, commissions,
bonuses, tips

Cy Operating a business

Gross income

(before deductions and
exclusions)

$ 4

s_° |

$ 0

unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from Jawsuits; royatties; and
gambling and lottery winnings. If you are filing a j¢int case and you have income that you received together, list it only once under Debtor 4.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

‘Wd No
LJ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptey:

For last calendar year:

(January 1 to December 31, }
YYYY

For the calendar year before that:

(January 1 to December 31, }
YYYY

Offtcial Form 107

Debter 1

Sources of Income
Describe below.

Gross Inceme from
each source

(before deductions and
exclusions}

$9

Debtor 2

Sources of Income
Describe below.

 

 

 

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

Grass Income from
each source

(before deductions and
exclusions}

$4

 

 

 

A

 

 

 

page 2

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 41 of 60

Debtor 1 Joyce Worth Case number grkncwny,

 

First Name Middle Name Last Name

ees Certain Payments You Made Before You Filed for Bankruptcy

 

6, Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

(C0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts, Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

LI No. Go te line 7.
CQ) Yes. List below each creditor to whom you pald 2 total of $6,425" or more in one of more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do nat include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

421 Yes. Debtor 4 or Debtor 2 of both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

“WA No. Go to line 7.
CJ Yes. List below each creditor to whom you paid a total of $600 or more and the tota! amount you paid that ‘

creditor. Do nat include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

Dates of Total amount pald Amount you stifl owe
payment
$ 5
Creditors Name
Number Street
City State ZIP Cede
$ $
Creditor’s Name
Number Street -
City State ZIP Code
$ 3

 

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey

Was this payment for...

Ld) Mortgage

L) Car

Cl Credit card

a Loan repayment

O Suppliers or vendors

0 other

LJ Morigage

CJ car

CI credit card

U) Loan repayment

Qa Supphers or vendors
(2 other

Q Mortgage

LI] Car

(2 Credit card

9 Loan repayment

Q Suppliers or vendors.
L) other

page 3

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 42 of 60

Debtor 1 Joyce Worth

Case number (it Anonn),
First Rame Middie Name Last Name

7. Within 1 year before you filed for bankruptey, did you make a payment on a debt you owed anyone who was an Insider?
insiders include your relatives; any general partners, relatives of any general partners: partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

AA No

‘LU Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment pald owe
$ $
Insider's Name
Number Street
City State ZIP Gade
5. $

 

Insider's Name

 

Number Street

 

 

City Stale ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any preperty on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

‘Wl No

CJ Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment pald owe

Include creditor's name

 

Insider's Name § $

 

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Debtor 1 Joyce

Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 43 of 60

Worth

Case number rknown}

 

First Name

 

Middle Name Lasl Name

) Part 4: Legal Actions, Repossessions, and Foreclosures

9, Within 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection sults, paternity actions, support or custody modifications,

and contract disputes.

‘id No

LI Yes. Fill in the details.

Case title

 

 

Case title

 

 

 

 

 

Nature of the case Caurt or agency Status of the case
Court Name Q) Pending
OC) on appeal
Number Street C] Concluded
Case number
City State ZIP Code
EautName Cy Pending
QC) on appeal
Number Street UL) Concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

441 No. Go to line 11.

LY Yes. Fill in the information below.

Describe the property Date

 

Creditors Name _

 

Number Street

Explath what happened

Ly Property was repossessed.

 

QC) Property was foreclosed.
C] Property was gamished.

 

City

"Sate ZiP Code ial Property was attached, seized, of levied.

Describe the property Date

 

Creditors Name

 

Number Street

Explain what happened

Properly was repossessed.

 

Property was foreclosed.

 

City

Official Form 107

Property was garnished,
Property was attached, seized, or levied.

State ZIP Code

Oooo

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value of the property

Value of the property,

page 6

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 44 of 60

Debtor 1 Joyce Worth

Case number jif known)
First Mame Middle Name Lasi Narne

 

11, Within 80 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No

C] Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
3
Number Street
City State ZIP Code Last 4 digits of account number: AXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed recelver, a custodian, or another official?

a No
UL] Yes

List Certain Gifts and Cantributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

i No
Ld Yes. Fill in the details for each gift.

 

 

 

 

Gifts with a total value of more than $600 Besertbe the gifts Oates you gave Value
per person the gifts
- 2
Person te YWhom You Gave the Gift
- —_ $
Number = Street
City State ZIP Code
Persan’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Git
$

 

 

Number Street

 

Chy ~ State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 45 of 60

Debtor 1 Joyce Worth Case number gt sown),
First Name Nidic Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

di No

CJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charitles Describe what you contributed Date you Value
that tetal more than 4600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

Part 6: | List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

id No
LJ Yes. Fill in the details.

Describe the property you lost and Describe any Insurance coverage for the loss Date of your Value of property
how the loss occurred ; a a loss lost
Include the ammount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B, Property.

ea Gertain Payments or Transfers

16, Within 1 year before you filed for bankruptey, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

‘Wa No
C1 Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Vas Paid made
Number = Street $
$.

 

City 7 State ZIP Code

 

Email or website address

 

Parsen Who Made the Payment. if Nat You

Official Form 107 Statement of Financia! Affairs for individuals Filing for Bankruptey page 7

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 46 of 60

Debtor t Joyce Worth

Case number (if Anown)
First Name Middle Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

Ciy State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within ¢ year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

‘gd No

(3 Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transter was
made
Person Who Was Paid
Number Street —— $
$

City “State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfor any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (Such as the granting of a security interest or morigage on your property).
Do not inciude gifts and transfers that you have already listed on this statement.

No
CI Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts pald in exchange was made

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to yau

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page @

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 47 of 60

Debtor 1 Joyce Worth Case number {irénuen)
First Name Middle Name Lasl Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a salf-settled trust or similar device of which you
are a bensficlary? (These are often called asset-profection devices.)

‘Wi No
J Yes. Fill in the details.

Description and vatue of the property transferred Date transfer
was made

Name of trust

 

By List Gertaln Financlal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, meney market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage heuses, pension funds, cooperatives, associations, and othar financial institutions.

Gd No
U1 Yes. Fill in the details.

Last 4 digits of account number Type of account or Date account was Last balance before
Instrument closed, solid, moved, closing or transfer
or transferred

 

Name of Financial Institution

OO C) checking $

 

Qa Savings
Qa Money market

oO Brokerage
Gity State ZIP Code oO Other

Number Street

 

 

 

XXXX- C1 checking $

Name of Financial Institution
LJ Savings

 

Number Street C} Money market
Q Brokerage
Q Other,

 

 

city State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit bex or other depository for
securities, cash, or other valuables?
‘2 No

Ci Yes. Fill in the detaiis.

 

 

 

 

 

 

Who else had access to It? Describe the contents Do you still
have it?
QO No
Mame of Financial institution Name O Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Gode

Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 48 of 60

Debtor 4 Joyce Worth Case number grknown
First Name Middle Name Last Name

 

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
1 No
C} Yes. Fill in the details.

 

 

Who else has cr had access to it? Describe the contents Do you still
have it?
CI Nes
Name of Storage Facility Name | Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

Cre identify Property You Hold or Control jor Someone Else

23. De you held or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
id No
Cl Yes. Fill in the details.
Where Is the property? Describe the property Value

 

Owner's Name $

 

Numb Street
Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

EEE ave Details About Environmental! Information

 

For the purpose of Part 10, tha following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or ragulations controlling the cleanup of thase substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, inctuding disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxle
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you knew about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
id No
Cl Yes. Fill in the detalls.

 

 

 

Governmenta| unlt Environmentai law, If you know It Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

city State IF Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 10

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 49 of 60

Debtor 1 Joyce Worth Case number ti énowr
First Name Middle Narne Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

| No
C) Yes. Fill in the details.

 

 

 

 

Govermmental unlit Environmental law, It you know tt Gate of notice
Name of site Govemnrental unit
Humber Street Number Street

Gity State ZIP Code

 

city State ZIP Code

26. Have you been a party in any judicia! or administrative proceeding under any environmental law? Include settlements and orders.

‘No

D) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title oO
Court Name Pending
oO On appeal
Number Street QO Concluded
Case number City State ZIP Code

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
J Asole proprietor or seif-empioyed In a trade, profession, or other activity, either full-time or part-time
CJ A member of a limited liability company (LLG) or limited liability partnership (LLP)
Qa partner in a partnership
CJ An officer, director, or managing executive of a corporation

2 An owner of at Jeast 5% of the voting or equity securities of 2 corporation

a No, None of the above applies. Ga to Part 12.
Yes. Check all that apply above and fill in the details below for each business.
Deseribe the nature of the business Empioyer Identification number
Bo not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

 

 

 

 

City State ZIP Code
Describe the nature of the business Employer Identification number
- Do not Include Social Security number or ITHN,
Business Name
EIN; wm
Number Street
Name of accountant or bookkeaper Dates business existed
From To
City State ZIP Cade

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 50 of 60

Debtor 1 Foyce Worth Case number tif known)
Firsi Name Niidle Name Last Name

 

Employer identification number
Do not Include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

BIN: Oh
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

uf No

QQ Yes. Fill in the details below.

Date Issued

 

Name MM / DDS YYYY

 

Number Street

 

 

City State ZIP Code

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers. are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in. sennection with a bankruptcy case can result In fines up to $260,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 162, 1341, 1519, and 3671.

x

Signature of Debtor 2

 

Date

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
i BN)

L} Yes. Name of person . Attach the Sankruptey Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 12

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 51 of 60

Fill in this information to identify your case:

Joyce Worth

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number LI Check if this is an
(If known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 125

If you are an individual filing under chapter 7, you must fill out this for if:
@ creditors have claims secured by your property, or
@ you hava leased personal property and the lease has not expired.

You must fife this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must alse send copies to the creditors and lessars you list on the form.

 

If two married people are filing together In a joint case, both are equally responsible for supplying correct informatian.
Both debtors must sign and date the form.

Be as complete and accurate as possible. Ht more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and ¢ase number (if known).

eee tet Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

Identify the oreditor and the property that is collateral What de you intend te do with the property that Did you olaim the property
secures a debt? as exempt on Sohedule C?
Name The Money Source C1 Surrender the property. vo
| C Retain the property and redeern it. Ves
property of Retain the property and enter into a
securing debt: Reaffirmation Agreement,

1 Retain the property and [explain}:
Family Residence

 

 

 

 

 

Creditor's LF Surrender the property. No
name: _

LJ Retain the property and redeem it. Yes
Description of

 

property - U1 Retain the property and enter into a

 

 

 

 

 

 

 

 

 

 

 

 

securing debt: Reaffirmation Agreement,
LI Retain the property and [explain]:
wrediion's LJ Surrender the property. __|No
: ; CY Retain the property and redeem it, ‘es
ropeny of Ld Retain the property and enter into a
securing debt: __ Reaffirmation Agreement.
CJ Retain the property and [explain];
creators LJ Surrender the property. | __|No
CY Retain the property and redeem it. es
prema of LJ Retain the property and enter into a
securing debt: Reaffivmation Agreement,

L] Retain the property and [explain}:

 

Official Form 108 Statement of Intention for Individuals Fillna Under Chanter 7 pace 1

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 52 of 60
Joyce Worth

First Name Middle Name Lasl Mame

Frantz: & List Your Unexplred Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not iist real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 366(p)(2).

Debtor 4 Case number (if known)

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name: C2 No
Lu Yes

Description of leased

property:

Lessor’s name: Ono
O

Description of leased Yes

property:

Lessor's name: One

Description of leased Ct ves

property:

Lessors name: Ci No
QO ves

Description of leased

property:

Lessors name: OONb
1 yes

Description of leased

property:

Lessor's name: ‘Li No

. LJ Yes

Description of leased

property:

Lessors name: Wo
Lt Yes

Description of leased
property:

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject fo an unexpired lease.

 

 
    

x

lor 1 Signature of Debtor 2

Sign
Daté Date
MM: 0G f YY MM: OD f ¥YYY

Official Farm 108 Statement of Intention for Individuals Fillng Under Chapter 7 page 2

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 53 of 60

United States Bankruptcy Court
MIDDLE District Of FLORIDA

 

IN RE. Worth, Joyce

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

s

vax: [28] IF bg WG

tor

 

 

Joint Debtor

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 54 of 60

The Money Source
135 Maxess Rd
Melville NY¥ 11747

 

 
Case 3:19-bk-00289-JAF Doc1 Filed 01/28/19 Page 55 of 60

UMAR CM ai eereteam emo nda lee

  

otal to) ie lni-ss ole aes e=Tehe lo meee

Form 122A4-1Supp:

Joyce Worth

First Name Middie Name Last Name

Debtar +

 

i 1. There is ne presumption of abuse,
Debtor 2

(Spouse, # filing) First Name Middle Name Last Name ‘CD 2. The catculation to determine if a presumption of
abuse applies will be made under Chapler 7
Means Test Calculation (Official Form 122A—2).

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number O 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

Q Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
Space is needed, attach a separate sheet to this form. Include the Ilne number to which the additional information applies. On the top of any
additional pages, write your name and ¢ase number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b}{2) (Official Form 122A-1Supp) with this form.

BERS catcuiate Your Current Monthly Incame

1. What is your marital and filing status? Check one only.

d Not married. Fill out Column A, lines 2-11.
U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

 

C) Married and your spouse is NOT filing with you. You and your Spouse are:
CL) Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

C} Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B, By checking this box, you declare
undér penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that da not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7(B).

Fillin the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 5-month period would be March 4 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nathing to report for any line, write $0 in the space.

Column A Column B
Debtor 4 Debtor 2? or
non-filng spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
{before ali payroll deductions). $ 0 §

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column 8 is not

 

 

 

filled in. Da not include payments you listed on line 3. $0 $
5. Net incame from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) 3 0 $

Ordinary and necessary operating expenses — -3 9-35

Net monthly income from a business, profession, orfarm ¢ 0 $ only § 0 $
6. Net income from rental and other real property Debter 1 Debtor 2

Gross receipts (before all deductions) $ 0 $

Ordinary and necessary operating expenses =-$§ 0-6

Net monthly income from rental or other real property $ 0 $ ory $

7. Interest, dividends, and royalties

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 4

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 56 of 60

 

 

Debtor 4 doyee Worth Case number (rknown
First Name Middie Mame Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ Q $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it R@re: eee

For you ............

 

FOF YOU SPOUSE... ect ee teetetcenreeceesteeeeeetnreties

9. Pension or retirament income. Do nat include any amount received that was a
benefit under the Social Security Act. $ @ $

10. Income from ali other sources not iisted above. Specify the source and amount.
De not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

95 0
0s
Total amounts from separate pages, if any. +¢ +§
11. Galculate your total current monthly income. Add lines 2 through 10 for each + =
eotumn. Then add the total for Column A to the total for Column B. $ 0 $ “hs 0
: Total current
monthly income
i Determine Whether the Means Test Applies to You
12. Caiculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income front line 11... ui ects teeters: COPY ine 11 heres $ il
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $ 0
13. Caiculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. FLORIDA
Fill in the number of peopte in your household. 1
Fill in the median family income for your state and size of household, seiesceesees cecccesetteatececsssneneetersssaeeees 13 $ 45703

 

 

 

Ta find a list of applicable median income amounts, go onliné using the lit link k specified i in 1 the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

140.44 Line 12b is less than or equal to line 13, On the top of page 1, check box 1, There fs no presumption of abuse.
Go to Part 3.

14b. 1 Line 12b is more than line 13. On the top of page 1, check bax 2, The presumption of abuse is determined by Form 122A-2,
Go te Part 3 and fill out Fonn 122A~2.

Sign Below

 

By signing here, | declare under penalty/d¥ perjury that the information on this statement and in any attachments is true and correct.

x

 

 

 

Signature of Debtor 2

ree! 2K BOG Date

MM/ OD IYYYY MMI DBD PYYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14h, fill out Form 122A—2 and file it with this form.

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 
FB 201A (Form 201A) iF A5e $:19-Pk-00289-JAF Doc1_ Filed 01/28/19 Page 57 of 60

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE

In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a Joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing 2 budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies, Each debtor in a joint
case must complete the briefing.

 

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge, The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

 
Case 3:19-bk-00289-JAF Roc 1 Filed 01/28/19 Page 58 of 60
Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter | 1 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at
Alp: Awww uscourts. cov/bkforms/barkrupley forms. dom l4 procedure.

 

 

 
Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 59 of 60

 

 

Debtor 4 Joyce Worth Case number gt krawn)

First Name Midcle Name Last Name
For you if you are filing this The law aliows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptey has long-term financial and legal

consequences, you are strongly urged to hire 2 qualified attorney.

If you are represented by
an attorney, you do not Ta be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did nat file 4 required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debis in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomiy audited to determine if debiors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

No
o \res

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Ql No

[V fee

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

No

CL) Yes. Name of Person .
Attach Bankruptcy Petition Preparers Notice, Deciaration, and Signature (Official Form 119).

 

 

 

 

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
ey may cause me to lose my rights cr property if | do nat properly handle the case.

 
 

 

 

f Debtar 1 Signature af Debtor 2

Date 0 oy | 1G Date
MM/DD /YYY MM/ OD /Y¥YTY

Contact phone Contact phone

 

 

Call phone Cell phone

 

Email address Email ackdiress

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page &

 

 
8 2018 (Form 201B) (12/09) Case 3:19-bk-00289-JAF Doci1 Filed 01/28/19 Page 60 of 60

UNITED STATES BANKRUPTCY COURT

MIDDLE District Of FLORIDA

Worth, Joyce Case No.
Debtor

In re

 

Chapter ?

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the (non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
Xx by 11 U.S.C. § 116.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partier whose Social
Security number is provided above.

Certification of the Debtor
1 (We), the debior(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy
Code.

  

 

 

Printed Name(s) of Debtor(s) Signdturewot Debtor

Case No. (if known) xX
Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form Bi contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certification.

 

 
